DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: 
Claim 1 recites the limitation “a connection pipe (7)” in line 12.  It appears that this limitation should read “the connection pipe (7)” and has been interpreted as such for the instant examination.  
Examiner believes applicant made a mistake in claim 2, ln 5, using the term “suction portion” but should have used the term “discharge portion” since the connection pipe is defined in claim 1 as being in the “discharge portion”.  Please delete the term “suction portion” and insert the term “discharge portion”.  The examiner is interpreting the claim as though the term “discharge portion” was used.
Regarding Claim 1, lines 3-4, please delete the term “an connection pipe” and replace the deleted term with “a connection pipe.”
Regarding Claim 1, last line please delete the term “the disc surface” and replace the deleted term with “a disc surface”.
Regarding Claim 2, line 6 please delete the term “ofthe central member” and replace the deleted term with “of the central member”.

Regarding Claim 4, line 4, please delete the term “the upper portion thereof” and replace the deleted term with “an upper portion”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 1, and dependent claims 2-7, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, and dependent claims 2-6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Specifically, in claim 1, lines 1 and 2, state, “a vacuum source, preferably a vacuum cleaner”.  See MPEP § 2173.05(d).  To overcome the rejection, please delete the term “preferably a vacuum cleaner”.   
Regarding claim 1, and dependent claims 2-6, the phrase "for example" or “i.e.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Specifically, in claim 1, lines 8 and 9, state “-i.e. a torch-shaped member (5)-”. See MPEP § 2173.05(d).  To overcome the rejection, please delete the term “- i.e. a torch-shaped member (5)-”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 03 patent (RU8703U1, disclosed in applicant’s IDS, and English translation is provided) in view of Valette (WO 94/25083), further in view of Lee (WO 99/53819).
Regarding claim 1, the 03 patent discloses a device for removing a bodily fluid (nasal aspirator; top of page 2), particularly nasal fluid applying a vacuum source, preferably a vacuum cleaner (vacuum cleaning device, top of page 2), comprising 
a collector vessel (container 6; Figure; bottom of page 2) fitted with a suction inlet opening (opening in aspiration head 9; Figure; bottom of page 2) and an outlet opening (aperture in housing around hollow pin 15 supplying negative pressure to the interior of the housing 5; Figure; bottom of page 2), a body (housing 5; Figure; bottom page 2) adapted for receiving said collector vessel (container 6; Figure; bottom of page 2) and a connection pipe (hollow pin 15; Figure; bottom of page 2) fitted with a connection member (connecting element 4) connecting the outlet opening to the vacuum source (sixth full paragraph of page 2 teaches the connecting element 4 is connected to a vacuum cleaning device), characterized in that the body (housing 5; Figure; bottom page 2) of the collector vessel consists of two portions, a suction portion (upper part 5a; Figure; bottom page 2) and a discharge portion (lower 

However, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of retaining the mucous secretions.  As illustrated in Fig. 2B, element (1c) is a connection pipe that extends into the discharge portion of the device in the direction of the central portion of the device and the bottom portion of 1c extending over the opening of the discharge portion.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the 03 patent such that the hollow pin 15, or a connection pipe, extends into the discharge portion in the direction of the central member and the bottom portion thereof extending over the opening of the discharge portion as taught by Valette for the purpose of retaining the mucous secretions.
The 03 patent is also silent regarding the claim limitation the disc, connection 7, has bores on its surface. However connection 7 must have at least one bore on its surface to allow the negative pressure received from vacuum source through connecting element 4 to reach the suction head 9. Connection 7, may have one big bore or several smaller bores, and each of these variants will predictable supply negative pressure to suction head 9.  There are only a finite number of identified, predictable solutions of allowing negative pressure to pass through connection 7 all leading to the expectation of successfully supplying negative pressure to the suction head 9 making it obvious to try placing bores in connection 7.

Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the 03 patent such that the disc, connection 7, has bores as taught by Lee to allow negative pressure to pass through the device.
Regarding claim 2 dependent from  Claim 1, the 03 patent discloses the claim limitation the receiving space (interior of container 6; Figure) of the central member (central region of container 6; Figure) is a cylindrical member with rounded ends (bottom of container 6) that is configured to be open in the direction of the torch-shaped member (aspiration head 9; Figure; bottom page 2) and closed in the direction of the connection pipe (hollow pin 15; Figure; bottom of page 2), and the torch-shaped member (aspiration head 9; Figure; bottom page 2) extends into the receiving space (interior of container 6; Figure) of the central member (the central portion of container 6; Figure), while the inner portion of the connection pipe (hollow pin 15; Figure; bottom of page 2) of the discharge portion( lower part 5b; Figure; bottom page 2) is terminated under the receiving space (interior of container 6; Figure) of the central member (the central portion of container 6; Figure).  The Figure illustrates the connection pipe, hollow pin 15, is terminated under the receiving space, the interior of container 6).
Regarding claim 3, dependent from Claim 2, the 03 patent does not explicitly state the claim limitation characterized in that the receiving space (interior of container 6; Figure) is integral with the disc (connection 7; Figure, bottom of page 2). 
However, the bottom of page 2, of the 03 patent, teaches that the connection 7 can be a permanent connection or a detachable connection and the Figure illustrates the connection is attached to container 6 forming an integral unit.  A connection that surrounds the container 6 and the interior of 
Regarding claim 4, dependent from Claim 1, the 03 patent is silent regarding the claim limitation the suction portion (upper part 5a; Figure; bottom page 2) comprises protrusions (11) at its bottom portion connected to the discharge  portion (lower part 5b; Figure; bottom page 2), and the discharge  portion (lower part 5b; Figure; bottom page 2)comprises seats (12) that are disposed at the upper portion thereof and are adapted for receiving the protrusion (11) of the suction portion (upper part 5a; Figure; bottom page 2).    
However, the 03 patent teaches connection 7 can be detachable.  For this to occur, the side walls illustrated in the Figure of the 03 patent must be separable and there are only a limited number of ways to make the suction portion and the discharge portion removably attached with a reasonable expectation of success. Examples include placing a screw type mechanism or protrusions and seats between the suction portion and the discharge portion so that they are removably attached.
In addition, Fig 1 and 2A-2B, of Valette, illustrate nasal end pieces for a device designed to remove nasal secretions that utilizes protrusions and seats to connect and disconnect parts.  As an example, parts 1e and 1f have a complimentary arrangement for connecting by press fit.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of 03 patent, such that the suction portion comprises protrusions at its bottom portion 
Regarding claim 5, dependent from Claim 1, characterized in that the discharge portion (lower part 5b; Figure; bottom page 2) is fitted with protrusions (The Figure illustrates protrusions running parallel with the bottom portion of the hollow pin and as a way of connecting the pin to the device) running parallel with the a bottom portion of the connection pipe (hollow pin 15 extending into the chamber as described in claim 1; Figure; bottom of page 2).  
Regarding claim 7, the 03 patent discloses the claim limitation a device for removing nasal fluids (nasal aspirator; top of page 2) which comprises: 
a first bell-shaped shell (housing upper part 5a) having an open end (interior space of 5a; Figure) and defining a fluid inlet aperture (the opening starting from the top of the closure element 10 through the aspiration head 9; even though element 10 is called the closure element 10, the top of page 3, teaches that the closure element 10 can be fixed in the hole 13 of the extension element 11 and the device is ready for use.  The second full paragraph on the top of page 3 states “It should be noted that in some cases an even longer device is required, for example, when it is necessary to remove mucus from the larynx.  The problem can be solved by using several extension elements 11 shown in Fig. 3” Consequently, the closure element 10 must have an opening for the extension element to be functional and ready for use) opposite the open end (interior space of 5a; Figure) thereof; 
a second bell-shaped shell (housing lower part 5b) having an open end (the interior of lower part 5b) and a suction pipe (hollow pin 15; Figure; bottom of page 2) extending into said second bell-shaped shell (housing lower part 5b)  opposite the open end thereof; 
an apertured disk (connection 7; Figure; page 2 bottom) provided with a central, open cup member (the central portion of container 6; Figure); 

a hollow suction cone (closure member 10; Figure; bottom page 2); 
said first (housing upper part 5a) and second (housing lower part 5b) bell-shaped shells being removably attached to one another at the respective open ends thereof (Bottom of page 2 teaches connection 7 can be detachable.  For this to occur, the side walls illustrated in the Figure of the 03 patent must be separable so that the disc, connection 7, may be detached), together defining a fluid enclosure and holding therebetween said apertured disk (connection 7; Figure; page 2 bottom) positioned with the central open cup member (the central portion of container 6; Figure)  facing said fluid inlet aperture (the interior of housing 5 defines a fluid enclosure that holds therebetween said aperture disk positioned with the central open cup member facing said fluid inlet aperture); said U.S. National Stage of PCT/HU2019/000001 5hollow torch-shaped member (aspiration head 9; Figure; bottom page 2) being removably received into said fluid inlet aperture and the tapered proximal end portion (aspiration head 9b; Figure) thereof extending into the central open cup member (the central portion of container 6; Figure); and said hollow suction cone (closure member 10; Figure; bottom page 2) being attached to the distal end portion of said hollow torch-shaped member (aspiration head 9; Figure; bottom page 2).
The 03 patent is silent regarding the claim limitations the upper portion of the connection pipe, hollow pin 15, extending into said second bell-shaped shell (housing lower part 5b) opposite the open end thereof. 
However, Valette teaches nasal end pieces designed to remove nasal secretions.  The abstract teaches, and Figures 1 and 2A-2B illustrate, the body of the device includes a reservoir (1a), the bottom (1b) of which communicates with a sucking body (2) by means of an element (1c) capable of retaining the mucous secretions.  As illustrated in Fig. 2B, element (1c) is a connection pipe that extends into the 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 03 patent such that the hollow pin 15, or a connection pipe, extends into the discharge portion in the direction of the central member and the bottom portion thereof extending over the opening of the discharge portion as taught by Valette for the purpose of retaining the mucous secretions.
The 03 patent is also silent regarding the claim limitation the disc, connection 7, comprises apertures. However, connection 7 must have at least one aperture on its surface to allow the negative pressure received from vacuum source through connecting element 4 to reach the aspiration head 9. Connection 7, may have one big bore or several smaller bores, and each of these variants will predictable supply negative pressure to suction head 9.  There are only a finite number of identified, predictable solutions of allowing negative pressure to pass through connection 7 all leading to the expectation of successfully supplying negative pressure to the suction head 9 making it obvious to try placing one or more apertures in connection 7.
In addition, Lee teaches a snivel suction instrument for removing mucus from a nose.  Page 8, ln 33- page 9, ln 20, teach a separation disk 37 having apertures used to allow negative pressure to pass through the device as illustrated in Figs. 11, 12, and 13.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the nose aspirator of the 03 patent such that the disc, connection 7, comprises apertures as taught by Lee to allow negative pressure to pass through the device.

As stated above, the bottom of page 2, of the 03 patent teaches connection 7 can be a detachable.  For this to occur, the side walls illustrated in the Figure of the 03 patent must be separable so that the disc, connection 7, may be detached. There are only so many ways to make the upper and lower shells, or the torch-shape member, removably attached (or received) with a reasonable expectation of success.  Examples includes a screw type mechanism or by protrusions and seats between the upper and lower shell, and between the torch-shape member and the fluid inlet aperture so they are removable attached.
In addition, Fig 1 and 2A-2B, of Valette, illustrate nasal end pieces for a device designed to remove nasal secretions that utilizes protrusions and seats for the purpose of removably attaching parts.  As an example, parts 1e and 1f have a complimentary arrangement for removably connecting by press fit.
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of 03 patent, such that the first and second bell-shaped shells are removably attached to one another at the respective open ends thereof, and the hollow torch-shaped member is removably received into said fluid inlet aperture as taught by Valette for removably connecting parts by press fit.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over 03 patent (RU8703U1 English translation) in view of Valette (WO 94/25083), in view of Lee (WO 99/53819), further in view of Baker (US 8,827,945 B2).

However, Baker, teaches aspiration devices for removing mucus from nasal and sinus cavities and that all parts are made of plastic.  Col 14, ln 1-8, states “The outer case 5 as well as internal portions of the body 4 can be made from a plastic, for example ABS, polycarbonate, or a combination thereof. The outer case 5 as well as internal portions of the body 4 can be made by injection molding, for example by injection molding halves and assembling. As can be seen in FIG. 6, the outer case 5 is shown comprising two halves, although it is to be appreciated that more or less pieces may be used.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the 03 patent such that the suction portion, the discharge portion, the central member, the torch-shaped member and the suction cone are made of plastic as taught by Baker.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781